COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Timothy James McMahan and Karen McMahan v. Joe Alfred Izen Jr.

Appellate case number:   01-20-00233-CV

Trial court case number: 1115867

Trial court:             County Civil Court at Law No. 1 of Harris County

Appellants’ Second Motion to Extend Time to File Motion for Rehearing is granted. Appellants’
motion for rehearing must be filed by December 2, 2021.

No further extensions will be permitted absent extraordinary circumstances.

It is so ORDERED.

Judge’s signature: Richard Hightower
                   Acting individually

Date: November 2, 2021